COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00077-CV


Brandon Kyle Sherrill                      §     From the 233rd District Court

                                           §     of Tarrant County (233-542854-13)
v.
                                           §     October 30, 2014

Toni Ann Sherrill                          §     Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Brandon Kyle Sherrill shall pay all costs

of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Bill Meier
                                           Justice Bill Meier